Title: To James Madison from William E. Hũlings, 12 April 1803
From: Hũlings, William E.
To: Madison, James


					
						Sir
						New Orleans 12th. April 1803
					
					I had the honour to address you via Natchez under date 1st. April, and to inform you of the arrival of the Colonial Prefect Mr. Laussat, Whose professions are amical towards the United States.
					There is a letter in town from a respectable Mercht. of Bordeaux whom I formerly knew in Philada. by which we learn that in consequence of the disastrous news from St. Domingo, the troops destined for this Province, were positively ordered to go on to that Island. And that it was reported in Bordeaux, that in consequence of some new arrangements, Spain was to retain Louisiana.
					By letters from the Marquis of Casa Calvo, under date 18th. of March, he was to leave Havana for this place about the 24th. following, to deliver (in conjunction with Govr. Salcedo) this Prove. to the French Commissioners, in consequence of which the Galliot of Governt. has been waiting for him at the Balize since 4th. of this Month.  He from some cause delays comg. longer than was expected.
					A letter received by a Spaniard two or three days ago, in fifteen days from Havana, says that the Marquis woud not leave that place until a Courrier arrived from spain, and that the Inhabitants of that City fear’d another rupture between France & England.
					As it may be useful to know popular reports, I hope you will pardon this intrusion on your time.  I have the honour to subscribe myself with much respect your Most Obdt. Servt. &c.
					
						Wm. E. Hũlings
					
					
						PS.  I this day delivrd. two letters to our Govr., and one to Mr. Morales, recd. by express from Natchez.
					
					
						H
					
					
						14th March.
						Since writing the above, I have recd. a letter for Mr. Yrujo, from Mr. Morales, which goes via Natchez.  The Port remains shut, and it is beleived will be, until the Intdt. receives Orders from Court.
					
					
						Hũlings
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
